United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                     February 22, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                            Charles R. Fulbruge III
                                                                                          Clerk
                                      No. 04-20943
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                          v.
DANIEL BARRERA-SAUCEDO
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                    Southern District of Texas, Houston
                           ---------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.*

PER CURIAM:


       IT IS ORDERED that appellant’s motion to expedite the appeal

is granted.



       IT IS FURTHER ORDERED that appellant’s motion to vacate and

remand in light of USA v. Booker is granted.




       *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.